Name: Commission Regulation (EEC) No 1102/81 of 27 April 1981 on the conditions governing imports of sheepmeat and goatmeat products from Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 116/ 14 Official Journal of the European Communities 28 . 4 . 81 COMMISSION REGULATION (EEC) No 1102/81 of 27 April 1981 on the conditions governing imports of sheepmeat and goatmeat products from Yugoslavia Whereas provision should be made for the Member States to forward information relating to the imports in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 16 of Regulation (EEC) No 1837/80 : (a) the issue of import licences for products falling within subheadings 01.04 B and 02.01 A IV of the Common Customs Tariff and originating in Yugoslavia :  shall be subject to presentation of a 'certificate for export to the European Economic Commu ­ nity', hereinafter referred to as 'certificate for export', issued by the Government of Yugo ­ slavia or under its responsibility,  shall not be subject to provision of a security ; (b) certificates for export shall be issued in 1981 subject to the following quantity limits expressed in tonnes carcase equivalent : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/8C of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2), and in particular Article 33 thereof, Whereas Yugoslavia has negotiated a voluntary restraint agreement with the Community ; whereas, until the said agreement can be approved and signed, provisions comparable to those adopted for imports from countries which have concluded voluntary restraint agreements should be applied on a transi ­ tional basis to the products subject to the agreement first mentioned ; Whereas the competent authorities of the country in question have informed the Commission in writing of their unilateral commitment to limit their exports to the Community and to apply the administrative provi ­ sions for the issue of the 'certificates for export to the Community' provided for in the draft voluntary ­ restraint agreement with immediate effect ; Whereas this undertaking means that it is unnecessary to provide a security when lodging an application for an import licence ; whereas the form of the certificate for export should be defined and rules laid down for its use ; Whereas the certificate for export to the European Economic Community must be issued by the desig ­ nated issuing agency in the country concerned ; whereas the said authority must provide all guarantees necessary to ensure that the system in question runs smoothly ; Whereas it is necessary to limit the said imports to the quantitities provided for in the agreement ; whereas it is accordingly necessary to derogate from Commission Regulation (EEC) No 3183/80 (3), in respect of the quantities which may be imported in excess of the quantities stated in the licence ; Whereas it is necessary to take into account the quan ­ tities allocated during the first and second quarters of 1981 in accordance with Regulations (EEC) No 3495/80 (4) and (EEC) No 644/81 (5) ;  01.04 B : 60 tonnes,  02.01 A IV a) : 1 550 tonnes . For products falling within subheading 01.04 B of the Common Customs Tariff, 100 kg net mass (live weight) shall be equivalent to 47 kg carcase mass (carcase weight equivalent). Article 2 1 . The certificate for export shall be made out in one original and at least one copy on a form, a specimen of which is given in Annex I. The size of the form shall be approximately 210 x 297 mm. The paper to be used shall weigh not less than 40 g/m2 and shall be white in colour. 2 . The form shall be printed and completed in one of the official languages of the Community ; it may also be printed and completed in the official language or in one of the official languages of the exporting country. (') OJ No L 183, 16 . 7 . 1980, p . 1 . ( 2) OJ No L 90 , 4 . 4. 1981 , p . 26 . (3) OJ No L 338 , 13 . 12 . 1980, p . 1 . O OJ No L 365, 31 . 12 . 1980 , p . 21 5) OJ No L 68 , 13 . 3 . 1981 , p . 14 . 28 . 4 . 81 Official Journal of the European Communities No L 116/ 15 issuing authority does not fulfil one of the obligations which it has assumed. Article 6 3 . The original and the copies thereof shall be either typewritten or handwritten . In the latter case, they must be completed in ink and in block capitals . 4 . Each certificate for export shall bear an indivi ­ dual serial number allocated by the issuing authority referred to in Article 4. The copies shall bear the same serial number as the original . 1 . The import licence referred to in Article 1 shall be issued not later than the working day following that on which the application is lodged . It shall be valid until the final date of validity of the certificate for export submitted in accordance with Article 1 . 2 . The import licence must be returned to the issuing agency as soon as possible and not later than the time of its expiry. Article 3 Article 7 1 . The certificate for export shall be valid for three months from its date of issue . The original of the certificate shall be submitted, together with a copy, to the competent authorities at the time when the application for the corresponding import licence is submitted . 2 . The original shall be retained by the authority issuing the import licence . However, where the appli ­ cation for an import licence relates to only part of the quantity appearing on the certificate for export, the issuing authority shall state on the latter the quantity in respect of which it has been used and, after having affixed its stamp thereto, shall pass it to the party concerned . 1 . The application for an import licence and the licence itself shall bear, in Section 14, the name of the non-member country of origin . It shall be obligatory to import from the country specified in the licence . 2 . For products falling within subheading 01.04 B, the licence application and the licence itself shall bear, in Sections 10 and 1 1 , a statement of the net mass. 3 . The licence shall contain , in Section 20 (a), one of the following forms of words :  'Levy limited to 10 % ad valorem (application of Regulation (EEC) No 1102/81 )'; Article 4  'Importafgiften begrÃ ¦nses til 10 % of vÃ ¦rdien (jf. forordning (EÃF) nr. 1102/81 )';  BeschrÃ ¤nkung der AbschÃ ¶pfung auf 10 v. H. nach dem Wert (Anwendung der Verordnung (EWG) Nr. 1102/81 )', 1 . A certificate for export shall be valid only if it is duly completed and endorsed, in accordance with the provisions of this Regulation and the instructions appearing in Annex I , by an issuing authority appearing on the list shown in Annex II . 2 . The certificate for export shall be deemed to have been duly endorsed if it specifies the place and the date of issue and the final date of validity, and if it bears the stamp of the issuing authority and the signa ­ ture of the person or persons empowered to sign it.  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã · Ã Ã Ã  10% Ã ºÃ ±Ã ' Ã ¬Ã ¾Ã ¯Ã ±Ã ½ (Ã ­Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã . 1102/81 )',  'PrÃ ©lÃ ¨vement limitÃ © Ã 10 % ad valorem (applica ­ tion du rÃ ¨glement (CEE) n0 1102/81 )',  'Prelievo limitato al 10 % ad valorem (applicazione del regolamento (CEE) n . 1102/81 )',Article 5  'Heffing beperkt tot 10 % ad valorem (toepassing van Verordning (EEG) nr. 1102/81 )'. Notwithstanding Article 8 (4) of Regulation (EEC) No 3183/80 , the quantity placed in free circulation may not exceed that indicated in Sections 10 and 11 of the import licence ; the figure '0 ' shall be entered for this purpose in Section 22 of the said licence . Article 8 1 . An issuing authority appearing on the list set out in Annex II must : (a) be recognized as such by the non-member expor ­ ting country ; (b) undertake to verify the particulars appearing on certificates for export ; (c) undertake to communicate periodically to the Commission the quantities in respect of which certificates for export are issued, broken down according to destination ; (d) undertake to supply to the Commission and to the Member States on request any item of information enabling the particulars appearing on certificates for export to be verified . 2. The list shall be revised if the condition referred to in paragraph 1 (a) is no longer satisfied or if an Member States shall communicate to the Commission , before the fifth working day of every month , by telex, the quantities, by product and by origin , in respect of which the import licences referred to in Article 1 ( 1 ) have been issued during the preceding month . Article 9 This Regulation shall enter into force on 4 May 1981 . No L 116/ 16 Official Journal of the European Communities 28 . 4. 81 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1981 . For the Commission Poul DALSAGER Member of the Commission A NNf.X I Exporter 2 No ORIGINAL 3 ISSUING AUTHORITY 4 Consignee (optional ) 5 . Country of destination 6 Means of transport at the outset CERTIFICATE FOR EXPORT TO THE EEC OF SHEEP, GOATS, SHEEPMEAT AND GOATMEAT 7 . Marks , numbers , number and kind of packages ; description of goods 8 . Net mass ( kg ) 9 . Net mass ( kg ) ( in words) 10 . CERTIFICATION BY THE ISSUING AUTHORITY I hereby certify that the quantity shown on this certificate represents kg carcase mass J 1 ) of the total quantity covered by the voluntary restraint agreement concluded with the European Economic Community Place Date 11 . Expiry date ( Stamp of the issuing authority ) ( Signature ) No L 116/ 18 Official Journal of the European Communities 28 . 4. 81 ANNEX II Yugoslav authority empowered to issue certificates for export SAMOUPRAVNI FOND ZA UNAPREDENJE PROIZVODNJE I PLASMANA STOKE I STOCNIH PROIVODA